The Supreme Court affirmed the judgment of the Common Pleas, on April 14th, 1884, in the following opinion:
Per Curiam :
As the plaintiff in error denied the existence of the alleged written instrument, it was not prejudiced by the omission of a notice to produce it. The rule as to giving notice to produce a writing in the possession of the opposite party, before parol evidence of its contents can be given cannot be invoked under the evidence in this ease. The mistake in the name of the owner of the property was discovered, and the correction made "by the agent of the company, before the policy was delivered. We think the evidence of a waiver of the* conditions of the policy, set up to defeat a recovery, was sufficient to submit to the jury. We discover no sufficient error in the record to call for a reversal.
Judgment affirmed.